729 N.W.2d 876 (2007)
PM INNSBROOK, L.L.C., and RH Innsbrook, L.L.C., Plaintiffs-Appellants,
v.
INNSBROOK ASSOCIATES LIMITED PARTNERSHIP, Innsbrook G.P., L.L.C., and Ross H. Partrich, Defendants-Appellees.
Docket No. 132581. COA No. 268796.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the October 17, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.